DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
This action is in reply to the communications filed on 10/18/2019.
Claims 1-28 are currently pending and have been examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/18/2019, 4/9/2021, 8/18/2021 are being considered by the examiner.
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because Figs 6 is blurry and difficult to read.  When reproduced, these drawings may not be clear.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 16 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 6, 16 and 25 recite “wherein the one or more payments include any one or more of: charge for the usage of the facility, tips or gratuity to the entity responsible for providing the facility and tips or gratuity to the maintenance staff responsible for maintaining the facility.” However, the claims recite "any one or more of: payments from the at least one client and feedback from the at least one client to any one or more of: an entity responsible for providing the facility and maintenance staff responsible for maintaining the facility, " Because " the one or more payments" is not required of the claims, modifying this limitation makes claims 6, 16 and 25 unclear. If feedback from the at least one client, for example, had been chosen from the list, rather than the one or more payments, the limitation would not need to be addressed.


	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). 
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 1 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
A system, comprising a server and a communication device including a user interface, wherein the server further comprises a processor in communication with a memory and at least one database, and wherein the server is configured to:
compile information regarding one or more facilities, and register at least one client by receiving registration information for the at least one client;
store the information for the one or more facilities and the at least one client to the at least one database;
receive a search request for finding a facility from the at least one client;
match the search request received from the at least one client with at least one of the one or more facilities that is registered based on at least one criterion included in the search request; and
provide search results of the matching to the at least one client via the user interface. 

Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

The limitations as emphasized above, is a process that, under its broadest reasonable interpretation, covers a commercial interaction. That is, other than reciting that the steps are performed by a server and a communication device including a user interface, nothing in the claim element precludes the step from practically being performed by people.   For example, 
If a claim limitation, under its broadest reasonable interpretation, covers a commercial interaction but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
The claim recites additional elements beyond the judicial exception(s), including:
A system, comprising a server and a communication device including a user interface, wherein the server further comprises a processor in communication with a memory and at least one database, and wherein the server is configured to:
compile information regarding one or more facilities, and register at least one client by receiving registration information for the at least one client;
store the information for the one or more facilities and the at least one client to the at least one database;
receive a search request for finding a facility from the at least one client;
match the search request received from the at least one client with at least one of the one or more facilities that is registered based on at least one criterion included in the search request; and
provide search results of the matching to the at least one client via the user interface. 

These limitations are not indicative of integration into a practical application because:
The additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than mere instructions to implement or apply the abstract idea on a generic computing hardware (or, merely use a computer as a tool to perform an abstract idea.)  Specifically, the additional element of  a server, a communication device, a user interface, a processor, a memory, and at least one database, is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of storing, 
	Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application.
	Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception.  The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO). 

Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 utilizes functions the courts have held to be well-understood, routine and conventional activities, (MPEP 2106.05(d)(II))including:
receiving or transmitting data over a network (e.g. receive a search request, provide search results) see Symantec, TLI Communications, OIP Techs
storing and retrieving information in memory (e.g. compile information, register at least one client, store the information to the at least one database) see Versata, OIP Techs
Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.
Therefore, claim 1 does not provide an inventive concept and does not qualify as eligible subject matter. 
Claim 1 is a system reciting similar functions as claim 1, and does not qualify as eligible subject matter for similar reasons.  Examiner notes that Claim 1 additionally recites the network consists of application programming interfaces (APIs) connecting multiple merchants via a single virtual shopping cart.  Connecting multiple merchants is an additional function that 
Claim 11 is a method reciting similar functions as claim 1, and does not qualify as eligible subject matter for similar reasons.  
Claim 20 is a non-transitory computer-readable medium reciting similar functions as claim 1, and does not qualify as eligible subject matter for similar reasons.  

Claims 2-10, 12-19 and 21-28 are dependencies of claims 1, 11 and 20. The dependent claims do not add “significantly more” to the abstract idea. They recite additional functions that describe the abstract idea and only generally link the abstract idea to a particular technological environment, including:
wherein the communication device comprises any of a smartphone, tablet, PC, or other processor-driven computing device. (further limiting the device only generally links the abstract idea to a particular technological environment)

Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. The analysis above applies to all statutory categories of invention.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-28 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Application No. 2013/0059598 A1 to Miyagi.

Regarding Claim 1, AAA discloses a system, comprising a server and a communication device including a user interface (Fig. 122), wherein the server further comprises a processor in communication with a memory and at least one database ([0060]), and wherein the server is configured to: 
compile information regarding one or more facilities, and register at least one client by receiving registration information for the at least one client; ([0060] systems may use smart phone web-based applications, administrative reporting and tracking applications software, multiple databases, and/or servers. [0101] Quick Request administrative web application and database [0159], 'At step 2606, the user comes to a Sign-up Page (not 
store the information for the one or more facilities and the at least one client to the at least one database; ([0159] From this Web App Home page, restroom owners can register new restrooms (using QR codes provided by their distributor or service company), or claim a restroom that is already listed in the system)
receive a search request for finding a facility from the at least one client; ([0144] FIG. 122 shows the home screen 2200 that appears on the mobile phone screen and offers users the following options: Scan a QR code at 2220, Search Nearby at 2230 or Search by Name at 2240)
match the search request received from the at least one client with at least one of the one or more facilities that is registered based on at least one criterion included in the search request; and 
provide search results of the matching to the at least one client via the user interface. ([0151] the smartphone application will engage the GPS to locate restrooms nearby and display them in a list 2500 in a List Screen at FIG. 128 or on a map 2550 in a Map Screen shown at FIG. 129.)

Regarding Claim 2, AAA in view of BBB teaches the system of claim 1. 
AAA discloses the facility comprises any of: a washroom, a restroom, a toilet, a mother's room, and a professionally maintained place for public usage or a combination thereof.  ([0063] The present system enables patrons, customers or guests of an establishment, building, facility, school, airport, hotel, public restroom, theater, arena, event center, convention center, etc. to be able to report a problem, make a request for a product or service, make a request for information or request to see a video, as well as provide feedback in the form of surveys, polls and questionnaires. [0054] FIG. 131 is a restroom list computer screen according to the embodiment shown in FIG. 130;)
Regarding Claim 3, AAA in view of BBB teaches the system of claim 1. 
AAA discloses the information regarding one or more facilities comprises any one or more of: location of the facility, hours of operation of the facility, services offered by the facility, contact information for the facility, type of business offering the facility, date of name change of the facility, date of change of ownership of the facility, cleaning schedule of the facility, current cleaning status of the facility, status of the facility as claimed facility or unclaimed facility, certified facility, verified facility, maintenance information of the facility, type of facility such as free of charge, complementary or pay per use facility, other information about the facility including existence of any one or more of: electric lights, wash basin, toilet papers, paper napkins/dryer, soap/sanitizer, water supply, trash bins, reviews of the facility, date of review of the facility, rating of the facility and rating of the facility by the clients belonging to a network..  (Fig. 122 shows the search options; Fig. 128 & 129 show matches of the search based upon the restrooms that are registered with the app, where the results are displayed on the app GUI, such as restroom location and rating; [0151], 'Referring to the flow chart 2100 shown in FIG. 121, at step 2130, a user can also use the current mobile phone application to locate restrooms in a selected area. This can be done at step 2132 by entering a zip code, city or state, or it can be done at step 2134 by entering a specific place or business. As shown in the Home Screen at FIG. 122, the user may tap the Search Nearby button 2230, and the smartphone application will engage the GPS to locate restrooms nearby and display them in a list 2500 in a List Screen at FIG. 128 or on a map 2550 in a Map Screen shown at FIG. 129. A user may also sort listings by rating, or filter based on the attributes shown above. A user may also look for desired amenities or a map, as shown at steps 2136 and 2138.'; [0152], 'Referring to the Home Screen 2200 shown in FIG. 122, a user may search for a particular restroom based upon a search word or phrase entered into the search screen (not shown). Referring to the flow chart 2100 in FIG. 121, at step 2140, a user may save favorite restrooms into a list of Favorites, returning to the list whenever they like to revisit recent reviews or navigate to the Favorite restroom.';)
Regarding Claim 4, AAA in view of BBB teaches the system of claim 3. 
AAA discloses the server is further configured to enable an entity responsible for providing a facility to provide any one or more of: availability information for the facility, claim the facility, cleaning schedule of the facility, current cleaning status of the facility.  ([0159] From this Web App Home page, restroom owners can register new restrooms (using QR codes 

Regarding Claim 5, AAA in view of BBB teaches the system of claim 1. 
AAA discloses the registration information for registering at least one client comprises any one or more of: contact information of the client, mode of payment, payment account information, location of the client, relationship of the client requesting registration with the other registered clients.  ([0062] In one embodiment, when a user scans a QR code for the first time it asks him to enter his first name, last name, email address, and a password.)

Regarding Claim 6, AAA in view of BBB teaches the system of claim 1. 
AAA discloses the server is further configured to:
receive any one or more of: payments from the at least one client and feedback from the at least one client; ([0121] further interaction which could include ordering products and finalizing payment by entering credit card, banking information or other payment methods. This can be used to provide marketing information, mobile ecommerce, web enabled custom customer requests that are outside of the Quick Request system, but that are found by going through Quick Request. [0122] setting up feedback issues for the mobile sub menu items shown at 140. The administrator selects the Feedback tab (see FIG. 61) and is presented with a table to enter data and select options for setting up each feedback issue.)
process any one or more of: payments from the at least one client and feedback from the at least one client; and ([0122] The first column is 605 select active state is used to determine if the feedback is active and will display on the mobile phone sub menu screen at 140 or inactive as 
send any one or more of: payments from the at least one client and feedback from the at least one client to any one or more of: an entity responsible for providing the facility and maintenance staff responsible for maintaining the facility, wherein the one or more payments include any one or more of: charge for the usage of the facility, tips or gratuity to the entity responsible for providing the facility and tips or gratuity to the maintenance staff responsible for maintaining the facility.  ([0142] provides information to the website regarding the status of the restroom, including cleanliness and availability of paper goods and the need for service or maintenance of the restroom. The information is processed by the website, and a maintenance person is notified of the status and the need for service. A maintenance person also scan the QR code to check in when he services the restroom, and enters data about the service he has provided. Supervisory personnel are notified by the website so that they remotely monitor the status and servicing of the restroom..)

Regarding Claim 7, AAA in view of BBB teaches the system of claim 1. 
AAA discloses the criterion included in the search request for finding a facility comprises any one or more of: location of the facility, location of the client, hours of operation or a combination thereof.  ([0151] the smartphone application will engage the GPS to locate 

Regarding Claim 8, AAA in view of BBB teaches the system of claim 1. 
AAA discloses the search results comprise any one or more of: location of the facility, location of the client, distance between the facility and the client, available services at the facility, contact information for the facility, type of business offering the facility, cleaning schedule of the facility, current cleaning status of the facility, status of the facility as claimed facility or unclaimed facility, certified facility, verified facility, maintenance information of the facility and type of facility such as free of charge, complementary or pay per use facility, reviews of the facility, date of review of the facility, rating of the facility, certified rating of the facility, rating of the facility by the clients belonging to a network based on the relationship of the client requesting search with the other registered clients.  ([0151] the smartphone application will engage the GPS to locate restrooms nearby (location of the facility, location of the client) and display them in a list 2500 in a List Screen at FIG. 128 or on a map 2550 in a Map Screen shown at FIG. 129.)

Regarding Claim 9, AAA in view of BBB teaches the system of claim 8. 
AAA discloses the rating of the facility includes any one or more of: rating in absolute number, overall rating, current year's rating, previous years' rating, current month's rating, previous months' rating, current week's rating, today's rating, rating for a specific year, rating for a specific month, rating for a specific week and rating for a specific day..  ([0125] The next toggle type is called a Rating shown at 660 and displays on the mobile submenu at 140 a five star rating where the mobile end user can select any star from left to right leaving the stars to the left of the one selected as not colored and thus, if they selected the 3.sup.rd star the first three stars would be highlighted and the rating would be three stars. [0145] a user can then click a "Submit" button 2326, which will submit the rating (to be aggregated along with all other ratings for this location).)

Regarding Claim 10, AAA in view of BBB teaches the system of claim 1. 
AAA discloses the communication device comprises any of a smartphone, tablet, PC, or other processor-driven computing device.  ([0059] Another type of embodiment of the present invention involves the use of a mobile phone-based application program, in which the system operation is very similar to the web-based program, except that in the mobile phone-based program embodiment, the program is downloaded in a format to fit the mobile phone being used, such as iOS or Android formats.)

Claim 11 recites a method comprising substantially similar limitations as claim 1.  The claim is rejected under substantially similar grounds as claim 1.
Claim 12 recites a method comprising substantially similar limitations as claim 2.  The claim is rejected under substantially similar grounds as claim 2.
Claim 13 recites a method comprising substantially similar limitations as claim 3.  The claim is rejected under substantially similar grounds as claim 3.
Claim 14 recites a method comprising substantially similar limitations as claim 4.  The claim is rejected under substantially similar grounds as claim 4.
Claim 15 recites a method comprising substantially similar limitations as claim 5.  The claim is rejected under substantially similar grounds as claim 5.
Claim 16 recites a method comprising substantially similar limitations as claim 6.  The claim is rejected under substantially similar grounds as claim 6.
Claim 17 recites a method comprising substantially similar limitations as claim 7.  The claim is rejected under substantially similar grounds as claim 7.
Claim 18 recites a method comprising substantially similar limitations as claim 8.  The claim is rejected under substantially similar grounds as claim 8.
Claim 19 recites a method comprising substantially similar limitations as claim 9.  The claim is rejected under substantially similar grounds as claim 9.
Claim 20 recites a non-transitory computer-readable medium comprising substantially similar limitations as claim 1.  The claim is rejected under substantially similar grounds as claim 1.
Claim 21 recites a non-transitory computer-readable medium comprising substantially similar limitations as claim 2.  The claim is rejected under substantially similar grounds as claim 2.
Claim 22 recites a non-transitory computer-readable medium comprising substantially similar limitations as claim 3.  The claim is rejected under substantially similar grounds as claim 3.
Claim 23 recites a non-transitory computer-readable medium comprising substantially similar limitations as claim 4.  The claim is rejected under substantially similar grounds as claim 4.
Claim 24 recites a non-transitory computer-readable medium comprising substantially similar limitations as claim 5.  The claim is rejected under substantially similar grounds as claim 5.
Claim 25 recites a non-transitory computer-readable medium comprising substantially similar limitations as claim 6.  The claim is rejected under substantially similar grounds as claim 6.
Claim 26 recites a non-transitory computer-readable medium comprising substantially similar limitations as claim 7.  The claim is rejected under substantially similar grounds as claim 7.
Claim 27 recites a non-transitory computer-readable medium comprising substantially similar limitations as claim 8.  The claim is rejected under substantially similar grounds as claim 8.
Claim 28 recites a non-transitory computer-readable medium comprising substantially similar limitations as claim 9.  The claim is rejected under substantially similar grounds as claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2016/0196010 A1 to Sheha, describing a system for merchant-paid search and navigation.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571)272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE T KRINGEN/Examiner, Art Unit 3625